Case 1:19-cv-23227-CMA Document 12 Entered on FLSD Docket 08/20/2019 Page 1 of 13



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

  DAVID LEE CAVINS, individually and on behalf
  of all others similarly situated,                                   FILE NO. 1:19-cv-23227-CMA

              Plaintiff,                                              JURY TRIAL DEMANDED

  vs.
                                                                      CLASS/COLLECTIVE ACTION
  MASTEC NETWORK SOLUTIONS, LLC and
  MASTEC RENEWABLES PUERTO RICO, LLC                                  PURSUANT TO 29 U.S.C. §
                                                                      216(b)/ FED. R. CIV. P. 23
             Defendants.


                                PLAINTIFF’S AMENDED COMPLAINT

                                                    SUMMARY

        1.            David Lee Cavins (Cavins) brings this lawsuit to recover unpaid overtime wages and

  other damages from MasTec Network Solutions, LLC and MasTec Renewables Puerto Rico, LLC

  (collectively, “MasTec”) under the provisions of section 216(b) of the Fair Labor Standards Act

  (FLSA), as amended 29 U.S.C. §§ 201, et seq. and the Puerto Rico Wage Payment Statute (PRWPS),

  29 L.P.R.A. §§ 171, et seq., §§ 250, et seq., and §§ 271, et seq.

        2.            Cavins and those similarly situated regularly worked for MasTec in excess of 40

  hours each week. As shown below, MasTec failed to properly compensate Cavins and all other

  similarly situated workers.

        3.            Instead, during the relevant time period MasTec paid Cavins, and other workers like

  him the same hourly rate for all hours worked, including those hours over 40 in a workweek (or,

  “straight time for overtime”).




                                                          1
Case 1:19-cv-23227-CMA Document 12 Entered on FLSD Docket 08/20/2019 Page 2 of 13



                                      JURISDICTION AND VENUE

      4.         This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

  because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

      5.         Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

      6.         The Court has federal jurisdiction over this action pursuant to the jurisdictional

  provisions of the Class Action Fairness Act, 28 U.S.C. § 1332(d). The Court also has supplemental

  jurisdiction over any sub-class pursuant to 28 U.S.C. § 1367.

      7.         MasTec       is    headquartered       in   this   district    and     division.   See

  http://www.mastec.com/contact/ (Last visited July 17, 2019).

                                                 PARTIES

      8.         Cavins is a resident of Texas. His written consent is attached as Exhibit A.

      9.         Cavins worked as a Lineman for MasTec from January 2018 until February 2018 in

  Puerto Rico.

      10.        Cavins rebuilt power lines that were destroyed in the wake of Hurricane Irma and

  Maria.

      11.        Cavins was an hourly employee of MasTec.

      12.        Cavins was not paid a salary.

      13.        Cavins was paid the same hourly rate regardless of the number of hours he worked.

      14.        Cavins was not paid overtime for hours worked over 40 in a workweek.

      15.        Cavins brings this action individually and on behalf of all other similarly situated

  workers who were paid straight time for overtime by MasTec. The class of similarly situated

  employees or potential class members sought to be certified is defined as follows (the “FLSA

  Class”):

                 All employees of MasTec who were paid straight time for overtime.



                                                    2
Case 1:19-cv-23227-CMA Document 12 Entered on FLSD Docket 08/20/2019 Page 3 of 13



     16.         Cavins further seeks class certification pursuant to FED. R. CIV. P. 23 under Puerto

  Rico Law (the “Puerto Rico Class”).

     17.         Cavins also brings this action on behalf of themselves and on behalf of the Puerto

  Rico Class:

                 All employees of MasTec who were paid a straight time for overtime in
                 Puerto Rico.

     18.         The FLSA Class Members and Puerto Rico Class Members are collectively referred

  to as the “Putative Class Members.”

     19.         Defendant MasTec Network Solutions, LLC is a Florida Limited Liability Company

  that can be served through its registered agent Corporation Service Company at 1201 Hays Street,

  Tallahassee, Florida 32301.

     20.         Defendant MasTec Renewables Puerto Rico, LLC is a Puerto Rico Limited Liability

  Company that can be served through its registered agent Strategic Solutions, Inc. at Chartis Building,

  250, Munoz Rivera Avenue, Suite 1400, Hato Rey, Puerto Rico 00918.

                                      COVERAGE UNDER THE FLSA

     21.         At all times hereinafter mentioned, MasTec has been an employer within the

  meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

     22.         At all times hereinafter mentioned, MasTec has been part of an enterprise within the

  meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

     23.         At all times hereinafter mentioned, MasTec has been an enterprise engaged in

  commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

  FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce

  or in the production of goods for commerce, or employees handling, selling, or otherwise working

  on goods or materials that have been moved in or produced for commerce - such as construction

  equipment, hand tools, computers, automobiles, and cell phones – by any person and in that said

                                                    3
Case 1:19-cv-23227-CMA Document 12 Entered on FLSD Docket 08/20/2019 Page 4 of 13



  enterprise has had and has an annual gross volume of sales made or business done of not less than

  $1,000,000 (exclusive of excise taxes at the retail level which are separately stated).

      24.          At all times hereinafter mentioned, Cavins and the Putative Class Members were

  engaged in commerce or in the production of goods for commerce.

      25.          At all times hereinafter mentioned, MasTec has been an employer within the

  meaning of 29 L.P.R.A. § 250b.

      26.          At all times hereinafter mentioned, Cavins and the Putative Class Members were

  employees within the meaning of 29 L.P.R.A. § 250b.

                                                   FACTS

      27.          Following the massive devastation caused by Hurricane Irma and Hurricane Maria,

  FEMA and other state and federal governmental departments (including Puerto Rico Electric Power

  Authority) implemented programs to provide aid and repairs to Puerto Rico.

      28.          MasTec is a full service Infrastructure, Construction Company centering on most

  facets of the utility industry.

      29.          To implement this work, the MasTec hired workers such as Calvins to perform

  skilled and manual labor to restore power lines in Puerto Rico.

      30.          MasTec paid Cavins and the Putative Class Members the same hourly rate for all

  hours worked and regardless of the number of hours that they worked that day (or in that

  workweek) and failed to provide them with overtime pay for hours that they worked in excess of 40

  hours in a workweek.

      31.          The MasTec’s pay practices violate the FLSA and Puerto Rico wage laws.

      32.          Cavins and the Putative Class Members generally provided labor and construction

  services in connection with restoration of power in Puerto Rico after the hurricanes.

      33.          Cavins and the Putative Class Members had no power to hire or fire other workers.



                                                      4
Case 1:19-cv-23227-CMA Document 12 Entered on FLSD Docket 08/20/2019 Page 5 of 13



  All aspects of their work were controlled by MasTec. MasTec retained the authority to hire and fire,

  they issued pay, supervised, controlled, and directed Cavins and the Putative Class Members, and it

  controlled all aspects of Cavins and the Putative Class Members’ job activities.

      34.         MasTec set Cavins and the Putative Class Members’ rates of pay and work schedule.

      35.         The job functions of Cavins and the members of the Putative Class were primarily

  manual labor/technical in nature, requiring little to no official training or other advanced degree.

      36.         The members of the Putative Classes did not have any supervisory or management

  duties. Finally, for the purposes of their overtime claims, the members of the Putative Class

  performed substantially similar job duties related to construction and infrastructure support in

  Puerto Rico’s recovery efforts.

      37.         All of the members of the Putative Class performed the same or similar job duties

  and are subjected to the same or similar policies and procedures, which dictate the day-to-day

  activities performed by each person.

      38.         The members of the Putative Class also worked similar hours and were denied

  overtime as a result of the same illegal pay practice. They all worked in excess of 40 hours each

  week and were often scheduled for 12 hour shifts for weeks at a time. Instead of paying them

  overtime, MasTec paid the members of the Putative Classes straight time for overtime.

      39.         MasTec’s policy of failing to properly pay its employees, including Cavins, violates

  the FLSA because these workers are employees performing non-exempt job duties.

                                           FLSA VIOLATIONS

      40.         As set forth herein, MasTec has violated, and is violating, Section 7 of the FLSA, 29

  U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the production of

  goods for commerce within the meaning of the FLSA for workweeks longer than 40 hours without

  compensating such employees for their employment in excess of 40 hours per week at rates no less



                                                     5
Case 1:19-cv-23227-CMA Document 12 Entered on FLSD Docket 08/20/2019 Page 6 of 13



  than 1 and ½ times the regular rates for which they were employed.

     41.         MasTec knowingly, willfully, or in reckless disregard carried out this illegal pattern or

  practice of failing to pay the Putative Class Members overtime compensation. MasTec’s failure to

  pay overtime compensation to these employees was neither reasonable, nor was the decision not to

  pay overtime made in good faith.

     42.         Accordingly, Cavins and the Putative Class Members are entitled to overtime wages,

  plus liquidated damages, attorney’s fees and costs.

                                        PUERTO RICO VIOLATIONS

     43.         Cavins brings this claim under Puerto Rico law as a Rule 23 class action.

     44.         Puerto Rico law requires employers like MasTec to pay employees at one and one-

  half (1.5) times the regular rate of pay for hours worked in excess of forty (40) hours in any one

  week. MasTec was subject to Puerto Rico Law and Cavins and the Puerto Rico Class Members are

  entitled to overtime pay under this law. P.R. Laws Ann. tit. 29 § 271 et seq (“Law 379”).

     45.         MasTec has violated Puerto Rico law by failing to compensate their employees for

  hours worked in excess of 40 hours per week at rates less than 1 and ½ times the regular rates for

  which they were employed.

     46.         Puerto Rico Code 29 L.P.R.A. § 171, et seq., limits the deductions that can be taken

  from a worker's wages. MasTec made illegal deductions from the wages of Cavins and the Puerto

  Rico Class Members. These deductions were not authorized and were done willfully.

     47.         Puerto Rico Code 29 L.P.R.A. § 173 requires employers to pay their employees for

  all hours worked, at intervals not to exceed 15 days. If employee is dismissed from work, he must be

  paid no later than the next official payday. MasTec regularly and willfully failed to properly pay

  Cavins and the Puerto Rico Class Members and failed to do so in the time required. Puerto Rico

  Code provides that employers who violate the provisions of this act are liable to affected employees



                                                        6
Case 1:19-cv-23227-CMA Document 12 Entered on FLSD Docket 08/20/2019 Page 7 of 13



  for unpaid wages, liquidated damages of an amount equal to the amount owed, costs, attorney's fees,

  and other appropriate relief. 29 L.P.R.A. § 177.

     48.         Puerto Rico Code 29 L.P.R.A. § 185a, et seq., applies to protect workers from

  wrongful discharge. Any employee who is terminated without just cause is entitled to mandatory

  severance under Puerto Rico law. “Just cause for discharge of an employee shall be understood to

  be that which is not based on legally prohibited reasons and on a whim of the employer.” 29

  L.P.R.A. § 185b. MasTec willfully violated these statutes when Cavins or the Puerto Rico Class

  Members were terminated without just cause and not paid the required severance.

     49.         Puerto Rico Code 29 L.P.R.A. § 250 et seq., mirrors the federal requirements for

  minimum wage. On several occasions, MasTec failed to pay members of the class for hours

  worked. These class members regularly performed manual labor for 10 and 12 hour periods per

  day but were underpaid or not paid for altogether for this work. MasTec willfully violated these

  sections by failing to pay Cavins and the Puerto Rico Class Members for all hours worked.

     50.         Puerto Rico Code 29 L.P.R.A. § 271, et seq., mandates that regular working hours

  for non-exempt employees are eight (8) hours per day, and forty (40) hours per week. All hours

  worked in excess of eight hours in any work day or forty hours in a week must be compensated as

  overtime. 29 L.P.R.A. § 273(a), §274. MasTec willfully violated these sections by failing to

  properly compensate Cavins and the Puerto Rico Class Members for all hours actually worked in

  excess of eight per day or forty per week. Cavins and the Puerto Rico Class Members regularly worked

  in excess of 12 hours per day, 6-7 days per week.

     51.         Puerto Rico Code 29 L.P.R.A. § 283 regulates the meal periods granted to workers.

  All non-exempt employees are entitled to 1 hour for a meal, to be taken between the third and

  sixth consecutive hours of work. An “employer who requires or allows an employee to work for a

  period longer than five (5) consecutive hours, without providing a meal period, must pay the



                                                      7
Case 1:19-cv-23227-CMA Document 12 Entered on FLSD Docket 08/20/2019 Page 8 of 13



  employee an extraordinary compensation for the time worked” at a rate of one and a half times the

  regular rate of pay. Id. MasTec willfully violated this section by requiring or failing to allow Cavins

  and the Puerto Rico Class Members their regular meal periods.

      52.         Puerto Rico Code 29 L.P.R.A. § 501, et seq., requires employers to pay workers

  who have worked a certain number of hours a bonus (commonly called a “Christmas Bonus”).

  This bonus is provided in addition to any other wages or benefits of any other kind to which an

  employee is entitled. Id. MasTec employed the requisite number of workers, but willfully failed to

  pay a bonus to those Puerto Rico Class Members who qualified.

      53.         As a result of MasTec’s willful violations of the applicable Puerto Rico Labor Laws,

  Cavins and the Puerto Rico Class Members are entitled to recover their respective unpaid

  compensation, liquidated damages (double damages), as provided for by the Puerto Rico Labor Law,

  attorneys' fees and costs, pre- and post- judgment interest, and such other legal and equitable relief as

  this Court deems just and proper.

      54.         Accordingly, Cavins and the Puerto Rico Class Members are entitled to overtime

  wages under Puerto Rico law in an amount equal to 1 and ½ times their rate of pay, plus liquidated

  damages, attorney’s fees and costs.

                                        STATEMENT OF CLAIM

      55.         Because the litigation of this matter is ongoing and Defendant has yet to provide

  Plaintiff with complete and accurate records of Plaintiff’s pay and time records, the following

  information represents an estimate based on Plaintiff’s recollection of his regular schedule and

  overtime hours worked throughout the duration of his employment with Defendants.                  These

  estimates may vary depending on the information obtained during the discovery phase of this

  matter, including a review of any and all pay and time records in Defendants’ possession, the

  deposition testimony of the Corporate Representative(s) of Mastec Network Solutions, LLC and/or



                                                     8
Case 1:19-cv-23227-CMA Document 12 Entered on FLSD Docket 08/20/2019 Page 9 of 13



  Mastec Renewables Puerto Rico, LLC, and the record testimony of any fact witnesses that are

  deposed in this case. Accordingly, Plaintiff states the following:

      56.          Plaintiff was employed by Defendants from approximately January 2018 until May

  2018 as a non-exempt Lineman. During the period of Plaintiff’s employment (approximately 21

  weeks), Plaintiff was paid straight time for his hours worked over forty (40) each workweek.

  Plaintiff estimates that he worked an average of 83 hours each workweek. Accordingly, Plaintiff is

  entitled to additional compensation for approximately 43 overtime hours each workweek and

  estimates his damages as follows:

                                     HALF-TIME CALCULATION

              $81.00 per hour (regular rate) x .5 = $40.50 (half-time premium) x 43

              overtime hours per workweek = $1,741.50 x 21weeks = $36,571.50

              (unliquidated)

      57.          Plaintiff seeks full payment of all actual overtime wages owed, an equal amount in

  liquidated damages, and the reasonable attorneys’ fees and costs incurred on his behalf during this

  litigation of this matter.

                               CLASS AND COLLECTIVE ACTION ALLEGATIONS

      58.          Cavins incorporates all previous paragraphs and alleges that the illegal pay practices

  MasTec imposed on Cavins were likewise imposed on the Putative Class Members.

      59.          Numerous individuals were victimized by this pattern, practice, and policy which is

  in willful violation of the FLSA and Puerto Rico law.

      60.          Numerous other individuals who worked with Cavins indicated they were paid in the

  same manner, performed similar work, and were not properly compensated for all hours worked as

  required by state and federal wage laws.




                                                     9
Case 1:19-cv-23227-CMA Document 12 Entered on FLSD Docket 08/20/2019 Page 10 of 13



       61.         Based on their experiences and tenure with MasTec, Cavins is aware that MasTec’s

   illegal practices were imposed on the Putative Class Members.

       62.         MasTec’s failure to pay appropriate wages and overtime compensation at the rates

   required by federal law result from generally applicable, systematic policies, and practices which are

   not dependent on the personal circumstances of the Putative Class Members.

       63.         Cavins’ experiences are therefore typical of the experiences of the Putative Class

   Members.

       64.         The specific job titles or precise job locations of the various members of the Putative

   Class Members do not prevent class or collective treatment.

       65.         Cavin has no interests contrary to, or in conflict with, the Putative Class Members.

   Like each member of the Putative Class, Cavin has an interest in obtaining the unpaid overtime

   wages owed under federal law.

       66.         A collective action, such as the instant one, is superior to other available means for

   fair and efficient adjudication of the lawsuit.

       67.         Absent this action, many members of the Putative Class likely will not obtain redress

   of their injuries and MasTec will reap the unjust benefits of violating the FLSA and Puerto Rico law.

       68.         Furthermore, even if some of the members of the Putative Class could afford

   individual litigation against MasTec, it would be unduly burdensome to the judicial system.

       69.         Concentrating the litigation in one forum will promote judicial economy and parity

   among the claims of individual members of the classes and provide for judicial consistency.

       70.         The questions of law and fact common to each of the Putative Class Members

   predominate over any questions affecting solely the individual members. Among the common

   questions of law and fact are:




                                                     10
Case 1:19-cv-23227-CMA Document 12 Entered on FLSD Docket 08/20/2019 Page 11 of 13



                   a) Whether MasTec employed the members of the Classes within the meaning of

                        the FLSA or Puerto Rico Law;

                   b) Whether MasTec’s decision to not pay the correct amount for overtime to the

                        members of the Classes was made in good faith;

                   c) Whether MasTec’s decision to pay employees straight time for overtime was

                        made in good faith;

                   d) Whether MasTec’s violation of the FLSA was willful; and

                   e) Whether MasTec’s illegal pay practices were applied uniformly to all members of

                        the Classes.

       71.         Cavins’ claims are typical of the claims of the Putative Class Members. Cavin and the

   Putative Class Members sustained damages arising out of MasTec’s illegal and uniform employment

   policy.

       72.         Cavin knows of no difficulty that will be encountered in the management of this

   litigation that would preclude its ability to go forward as a class or collective action.

       73.         Although the issue of damages may be somewhat individual in character, there is no

   detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

   collective action treatment.

                                                JURY DEMAND

       74.         Cavin demands a trial by jury.

                                               RELIEF SOUGHT
       75.         WHEREFORE, Cavin prays for judgment against MasTec as follows:

                   a.       For an Order designating the FLSA Class as a collective action and

                            permitting the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all

                            similarly situated individuals with instructions to permit them to assert timely



                                                       11
Case 1:19-cv-23227-CMA Document 12 Entered on FLSD Docket 08/20/2019 Page 12 of 13



                        FLSA claims in this action by filing individual Consents to Sue pursuant to

                        29 U.S.C. § 216(b);

                 b.     For an Order pursuant to Section 16(b) of the FLSA finding MasTec liable

                        for unpaid back wages due to Cavins and the Putative Classes for liquidated

                        damages equal in amount to their unpaid compensation;

                 c.     For an Order designating the Puerto Rico Class as a class pursuant to Fed. R.

                        Civ. P. 23;

                 d.     For an Order appointing Cavins and his counsel as Class Counsel to

                        represent the interests of the both the federal and Puerto Rico Class;

                 e.     For an Order awarding attorneys’ fees, costs and pre- and post-judgment

                        interest; and

                 f.     For an Order granting such other and further relief as may be necessary and

                        appropriate.

   Dated: August 20, 2019                      Respectfully submitted,

                                               /s/ Andrew R. Frisch
                                               Andrew R. Frisch
                                               Florida Bar No. 27777
                                               Morgan & Morgan, P.A.
                                               8151 Peters Road, 4th Floor
                                               Plantation, Florida 33324
                                               T: 954-WORKERS; F: 954-327-3013
                                               AFrisch@ForThePeople.com

                                               Andrew W. Dunlap
                                               Texas Bar No. 24078444
                                               Michael A. Josephson
                                               Texas Bar No. 24014780
                                               Richard M. Schreiber
                                               State Bar No. 24056278
                                               JOSEPHSON DUNLAP, LLP
                                               11 Greenway Plaza, Suite 3050
                                               Houston, Texas 77046
                                               T: 713-352-1100; F: 713-352-3300
                                               mjosephson@mybackwages.com

                                                  12
Case 1:19-cv-23227-CMA Document 12 Entered on FLSD Docket 08/20/2019 Page 13 of 13



                                                  adunlap@mybackwages.com
                                                  rschreiber@mybackwages.com

                                                  AND

                                                  Richard J. (Rex) Burch
                                                  Texas Bar No. 24001807
                                                  BRUCKNER BURCH, PLLC
                                                  8 Greenway Plaza, Suite 1500
                                                  Houston, Texas 77046
                                                  T: (713) 877-8788; F: (713) 877-8065
                                                  rburch@brucknerburch.com


                                       CERTIFICATE OF SERVICE

           I hereby certify that on this 20h day of August 2019, I electronically filed the foregoing with

   the Clerk of the Court by using the CM/ECF system which I understand will send a notice of

   electronic filing to all parties of record.

                                                  /s/ Andrew R. Frisch
                                                  Andrew R. Frisch




                                                     13
